                                     Case 18-21057-PDR               Doc 74          Filed 01/21/21      Page 1 of 4
                              UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA
                                                            www.flsb.uscourts.gov
                                                CHAPTER 13 PLAN (Individual Adjustment of Debts)
                                                             Original Plan
                                                                    Amended Plan (Indicate 1st, 2nd, etc. Amended, if applicable)
                        ■   4th                                     Modified Plan (Indicate 1st, 2nd, etc. Modified, if applicable)

DEBTOR: Maria DeNubilo                                   JOINT DEBTOR:                                        CASE NO.: 18-21057-PDR
SS#: xxx-xx- 0753                                           SS#: xxx-xx-
I.          NOTICES
            To Debtors:           Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans
                                  and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
                                  Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
                                  filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.
            To Creditors:         Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
                                  be reduced, modified or eliminated.
            To All Parties:       The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
                                  box on each line listed below in this section to state whether the plan includes any of the following:
  The valuation of a secured claim, set out in Section III, which may result in a
                                                                                                                    Included          ■   Not included
  partial payment or no payment at all to the secured creditor
  Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set
                                                                                                                    Included          ■   Not included
  out in Section III
  Nonstandard provisions, set out in Section VIII                                                             ■     Included              Not included
II.         PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

            A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
               fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
               amount will be paid to unsecured nonpriority creditors pro-rata under the plan:


                   1.   $1,055.91             for months    1    to 28 ;

                   2.   $880.85               for months 29 to 36 ;

                   3.   $992.66               for months 37 to 84 ;

            B. DEBTOR(S)' ATTORNEY'S FEE:                                                NONE        PRO BONO
        Total Fees:               $7800.00            Total Paid:            $1000.00            Balance Due:           $6800.00
        Payable             $132.21          /month (Months 1       to 28 )
        Payable             $150.00          /month (Months 29 to 36 )
        Payable             $39.55           /month (Months 37 to 84 )
        Allowed fees under LR 2016-l(B)(2) are itemized below:
        $3,500.00 for CH 13 atty. fees and $2,500.00 for MMM program and $1,050.00 for two (2) Motions to Modify and $750.00 for 84
        month plan.
        Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
III.        TREATMENT OF SECURED CLAIMS
            A. SECURED CLAIMS:                  NONE
            [Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:
         1. Creditor: Branch Banking & Trust Company
              Address: POB 1847                             Arrearage/ Payoff on Petition Date   $61,327.56
                       Wilson, NC 27894
                                                            Payoff (Including 5% monthly interest)        $721.03      /month (Months     1   to 28 )

LF-31 (rev. 10/3/17)                                                       Page 1 of 4
                                      Case 18-21057-PDR       Doc 74          Filed 01/21/21              Page 2 of 4
                                                                 Debtor(s): Maria DeNubilo                                 Case number: 18-21057-PDR

         Last 4 Digits of                            Payoff (Including 5% monthly interest)               $150.00       /month (Months 29    to 36 )
         Account No.:                  8961          Payoff (Including 5% monthly interest)               $832.06       /month (Months 37    to 84 )

        Other:

         ■   Real Property                                                 Check one below for Real Property:
                 ■ Principal    Residence                                   ■     Escrow is included in the regular payments
                       Other Real Property                                        The debtor(s) will pay        taxes       insurance directly
         Address of Collateral:
         205 SE 3 St., Dania Beach, FL 33004

             Personal Property/Vehicle
         Description of Collateral:

         2. Creditor: Affiliated Tax Co LLC - 17
              Address: PO Box 645040                 Arrearage/ Payoff on Petition Date       $2,033.31
                       Cincinnati, OH
                                                     Payoff (Including 5% monthly interest)               $50.54        /month (Months   1   to 28 )
                       45264-5040
                                                     Payoff (Including 5% monthly interest)               $77.28        /month (Months 29    to 36 )
         Last 4 Digits of
         Account No.:                  0360
        Other:            2016 real property taxes

         ■   Real Property                                                 Check one below for Real Property:
                 ■ Principal    Residence                                         Escrow is included in the regular payments
                       Other Real Property                                        The debtor(s) will pay        taxes       insurance directly
         Address of Collateral:
          SE 3 St., Dania Beach, FL 33004

             Personal Property/Vehicle
         Description of Collateral:

         3. Creditor: HMLC Florida, LLC
              Address: 801 Maplewood Dr., #4         Arrearage/ Payoff on Petition Date       $2,672.54
                       Jupiter, FL 33458
                                                     Payoff (Including 5% monthly interest)               $63.99        /month (Months   1   to 28 )

         Last 4 Digits of                            Payoff (Including 5% monthly interest)               $110.11       /month (Months 29    to 36 )
         Account No.:                  0360
        Other:            2017 real property taxes

         ■   Real Property                                                 Check one below for Real Property:
                 ■ Principal    Residence                                         Escrow is included in the regular payments
                       Other Real Property                                        The debtor(s) will pay        taxes       insurance directly
         Address of Collateral:
         205 SE 3 St., Dania Beach, FL 33004

             Personal Property/Vehicle
         Description of Collateral:
         4. Creditor: Broward County Tax Collector
              Address: 115 S. Andrews Ave.           Arrearage/ Payoff on Petition Date       $3,093.84


LF-31 (rev. 10/3/17)                                                Page 2 of 4
                                         Case 18-21057-PDR                     Doc 74           Filed 01/21/21          Page 3 of 4
                                                                                   Debtor(s): Maria DeNubilo                                Case number: 18-21057-PDR
                             Ft. Lauderdale, FL 33309                Payoff (Including 18% monthly interest)             $21.04          /month (Months   1   to 28 )
                                                                     Payoff (Including 18% monthly interest)             $313.08         /month (Months 29    to 36 )
         Last 4 Digits of
         Account No.:                       0360
        Other:              2018 real property taxes

         ■   Real Property                                                                   Check one below for Real Property:
                 ■ Principal      Residence                                                         Escrow is included in the regular payments
                       Other Real Property                                                          The debtor(s) will pay       taxes       insurance directly
         Address of Collateral:
         205 SE 3 St., Dania Beach, FL 33004

             Personal Property/Vehicle
         Description of Collateral:
             B. VALUATION OF COLLATERAL:                              ■   NONE
             C. LIEN AVOIDANCE                     ■    NONE
             D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
                distribution fom the Chapter 13 Trustee.
                       ■    NONE
             E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
                fom the Chapter 13 Trustee.
                            NONE
                       ■    The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon
                            confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
                            codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.
                             Name of Creditor                  Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)
                             Ally Financial                    4289                         2009 Toyota Corolla
                       1.
IV.          TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
             A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE:                                                   ■    NONE
             B. INTERNAL REVENUE SERVICE:                             ■   NONE
             C. DOMESTIC SUPPORT OBLIGATION(S):                                ■    NONE
             D. OTHER:             ■   NONE
V.           TREATMENT OF UNSECURED NONPRIORITY CREDITORS
               A. Pay               $0.00              /month (Months     1        to 36 )
                       Pay          $30.81             /month (Months 37           to 84 )
                       Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
               B.            If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
               C. SEPARATELY CLASSIFIED:                         ■    NONE
               *Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
               creditors pursuant to 11 U.S.C. § 1322.
VI.          EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
             section shall not receive a distribution from the Chapter 13 Trustee.
                       ■    NONE
VII.         INCOME TAX RETURNS AND REFUNDS:                               ■   NONE
VIII.        NON-STANDARD PLAN PROVISIONS                                 NONE

LF-31 (rev. 10/3/17)                                                                  Page 3 of 4
                                   Case 18-21057-PDR               Doc 74       Filed 01/21/21      Page 4 of 4
                                                                    Debtor(s): Maria DeNubilo                       Case number: 18-21057-PDR
            ■     Nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the Local
                  Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.
                 1. The Debtor will pay the real property taxes for 2018 and all subsequent tax years by May 31st of each
                 year.

                 2. The payments to Branch Banking & Trust Company on the real property located at 205 SE 3 St., Dania
                 Beach, FL 33004 extend to 84 months interest included - $51,655.40 at 5% interest over 84 months totals
                 $61,327.56.



                  Mortgage Modification Mediation


                       PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

   I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.


                                          Debtor                                                             Joint Debtor
  Maria DeNubilo                                            Date                                                                    Date



  /s/ Lloyd A. Baron, Esq.                     1/21/2021
    Attorney with permission to sign on                    Date
             Debtor(s)' behalf
   By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
   order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
   contains no nonstandard provisions other than those set out in paragraph VIII.




LF-31 (rev. 10/3/17)                                                  Page 4 of 4
